Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2206 Filed 09/12/19 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN

RICHARD FRANCIS, WESLEY WON,               Case No. 2:19-cv-11044
DENNIS SPEERLY, JOSEPH SIERCHIO,
MICHAEL PLAFKER, HOWARD YOUNG,             Hon. David M. Lawson
and DARRIN DEGRAND, individually and
on behalf of others similarly situated,    Magistrate Judge David R. Grand
           Plaintiffs,
                                           Class Action
     v.
GENERAL MOTORS, LLC,

           Defendant.

KEITH SHELTON, KAREN SHELTON,            Case No. 2:19-cv-11802
DANIEL DRAIN, WAVERS SMITH,
RICHARD FREEMAN, SAMUEL FORD,            Hon. David M. Lawson
KEITH FENSKE, COLTON KELLY, and
CHRISTOPHER GILES, individually and on Magistrate Judge David R. Grand
behalf of all others similarly situated,
           Plaintiffs,                     Class Action

     v.
GENERAL MOTORS, LLC,

           Defendant.

LOUIS RAY, individually and on behalf of   Case No. 2:19-cv-11808
all others similarly situated,
                                           Hon. David M. Lawson
           Plaintiffs,
     v.                                    Magistrate Judge Stephanie
                                           Dawkins Davis
GENERAL MOTORS, LLC,
                                           Class Action
           Defendant.
Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2207 Filed 09/12/19 Page 2 of 7




DENNIS DUFFY, and RICHARD
SULLIVAN, individually and on behalf of     Case No. 9:19-CV-11875
others similarly situated,
                                            Hon. David M. Lawson
           Plaintiffs,
                                            Magistrate Judge David R. Grand
     v.
                                            Class Action
GENERAL MOTORS, INC.,

           Defendant.
Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2208 Filed 09/12/19 Page 3 of 7




  PLAINTIFFS’ SUBMISSION IN SUPPORT OF UNOPPOSED MOTION
   FOR APPOINTMENT OF PROPOSED LEADERSHIP STRUCTURE

      Pursuant to this Court’s instructions on the September 11, 2019 Hearing,

below are the individuals seeking leadership positions as set forth in its Fed. R.

Civ. P. 23(g) filing dated August 9, 2019 (ECF No. 26).

Lead Counsel:

      Theodore J. Leopold, with the law firm Cohen Milstein Sellers & Toll,

      PLLC

Steering committee:

      1. Russell Paul, with the law firm Berger Montague P.C.

      2. Melissa L. Troutner, with the law firm Kessler Topaz Meltzer & Check,

         LLP

      3. Mark Ozzello, with the law firm Capstone Law APC

      4. E. Powell Miller, with the law firm The Miller Law Firm, P.C.

      5. Steven Calamusa, with the law firm Gordon & Partners, P.A.

Liaison Counsel

        Michael Pitt, with the law firm Pitt McGehee Palmer & Rivers P.C.
Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2209 Filed 09/12/19 Page 4 of 7




Dated: September 12, 2019      Respectfully submitted,

                               By: /s/ Michael L. Pitt
                               Michael L. Pitt (P24429)
                               Beth Rivers (P33614)
                               PITT McGEHEE PALMER
                               & RIVERS, P.C.
                               117 W. Fourth Street, Suite 200
                               Royal Oak, MI 48067
                               Telephone: (248) 398-9800
                               Facsimile: (248) 268-7996
                               mpitt@pittlawpc.com
                               brivers@pittlawpc.com

                               Theodore J. Leopold
                               COHEN MILSTEIN
                               SELLERS & TOLL PLLC
                               2925 PGA Boulevard, Suite 200
                               Palm Beach Gardens, FL 33410
                               Telephone: (561) 515-1400
                               Facsimile: (561) 515-1401
                               tleopold@cohenmilstein.com

                               Andrew N. Friedman
                               Douglas J. McNamara
                               Julia A. Horwitz
                               Karina G. Puttieva
                               COHEN MILSTEIN
                               SELLERS & TOLL PLLC
                               1100 New York Ave. NW East Tower, 5th Floor
                               Washington, DC 20005
                               Telephone: (202) 408-4600
                               Facsimile: (202) 408-4699
                               afriedman@cohenmilstein.com
                               dmcnamara@cohenmilstein.com
                               jhorwitz@cohenmilstein.com
                               kputtieva@cohenmilstein.com




                                         2
Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2210 Filed 09/12/19 Page 5 of 7




                               Robert Gordon, Esq.
                               Steven Calamusa, Esq.
                               GORDON & PARTNERS, P.A.
                               4114 Northlake Blvd.,
                               Palm Beach Gardens, FL 33410
                               Telephone: (561) 799-5070
                               Facsimile: (561) 799-4050

                               Attorneys for Plaintiffs and the Class in
                               Duffy, et al, v. General Motors, Inc., 19-cv-
                               11875; and Francis et al. v. General Motors,
                               Inc., Case No. 2:19-cv-11044-DML-DRG

                               Russell D. Paul
                               Amey J. Park
                               BERGER MONTAGUE PC
                               1818 Market Street, Suite 3600
                               Philadelphia, PA 19103
                               Telephone:(215) 875-3000
                               Facsimile: (215) 875-4604
                               rpaul@bm.net
                               apark@bm.net

                               Mark A. Ozzello
                               Tarek H. Zohdy
                               Cody R. Padgett
                               Trisha K. Monesi
                               CAPSTONE LAW APC
                               1875 Century Park East, Suite 1000
                               Los Angeles, California 90067
                               Telephone:(310) 556-4811
                               Facsimile: (310) 943-0396
                               Tarek.Zohdy@capstonelawyers.com
                               Trisha.Monesi@capstonelawyers.com
                               Cody.Padgett@capstonelawyers.com

                               Attorneys for Plaintiffs and the Class in Shelton
                               et al. v. General Motors, Case No. 2:19-cv-
                               11802-SJM-DRG


                                         3
Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2211 Filed 09/12/19 Page 6 of 7




                               E. Powell Miller (P39487)
                               Sharon S. Almonrode (P33938)
                               William Kalas (P82113)
                               THE MILLER LAW FIRM, PC
                               950 West University Drive, Suite 300
                               Rochester, MI 48307
                               Telephone: (248) 841-2200
                               Facsimile: (248) 652-2852
                               epm@millerlawpc.com
                               ssa@millerlawpc.com
                               wk@millerlawpc.com

                               Joseph H. Meltzer
                               Melissa L. Troutner
                               Natalie Lesser
                               KESSLER TOPAZ
                               MELTZER & CHECK, LLP
                               280 King of Prussia Road
                               Radnor, PA 19087
                               Tel.: (610) 667-7706
                               Fax: (610) 667-7056
                               jmeltzer@ktmc.com
                               mtroutner@ktmc.com
                               nlesser@ktmc.com
                               Attorneys for Plaintiffs and the proposed class in
                               Ray, et al. v. General Motors, Case No. 2:19-cv-
                               11808-DML-SDD




                                         4
Case 2:19-cv-11044-DML-DRG ECF No. 32, PageID.2212 Filed 09/12/19 Page 7 of 7




                          CERTIFICATE OF SERVICE

       I hereby certify that, on September 12, 2019 I electronically filed the

 foregoing with the Clerk of the Court using the ECF system which will notify all

 counsel of record authorized to receive such filings.


                                 /s/Regina Bell




                                             5
